IN THE COURT OF APPEALS OF IOWA

                                     No. 18-1391
                                  Filed April 3, 2019


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

LARRY DALE EDGREN,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Marion County, Terry R. Rickers,

Judge.



      The defendant claims trial counsel provided ineffective assistance by

allowing him to enter an Alford plea to assault with intent to commit sexual

abuse. AFFIRMED.



      Thomas J. Viner of Viner Law Firm, PC, Cedar Rapids, for appellant.

      Thomas J. Miller, Attorney General, and Timothy M. Hau, Assistant

Attorney General, for appellee.



      Considered by Potterfield, P.J., and Tabor and Bower, JJ.
                                           2


POTTERFIELD, Presiding Judge.

       Larry Edgren entered an Alford plea to the charge of assault with intent to

commit sexual abuse and was sentenced to a term of incarceration not to exceed

two years, which the court suspended; placed on probation for two years; and

ordered to register as a sex offender, pursuant to Iowa Code section 692A.103

(2018). On appeal, Edgren argues trial counsel provided ineffective assistance

by allowing him to enter an Alford plea to the charge because doing so placed

him “in a perpetual loop of impossibility—change your story or fail at probation

and max out the probation and ensuing violations thereof.”              Additionally, in

passing, Edgren claims (1) trial counsel failed to advise him of the consequences

of pleading guilty—that he would have to register as a sex offender and would

have to complete sex offender treatment, (2) there is not a factual basis to

support his plea, and (3) counsel failed to prepare him to exercise his right of

allocution.

       When a defendant claims they received ineffective assistance, the

defendant bears the burden to establish their claim.          Dempsey v. State, 860
N.W.2d 860, 868 (Iowa 2015). To do so, Edgren must show both that counsel

failed to perform an essential duty and that prejudice resulted. See id. “[T]he

defendant claiming ineffective assistance of counsel with respect to a guilty plea

must prove that, but for counsel’s breach, there is a reasonable probability he or

she would have insisted on going to trial.”1 State v. Tate, 710 N.W.2d 237, 240

(Iowa 2006).


1
 We recognize this is not the standard we apply when the defendant claims trial counsel
was ineffective for allowing the defendant to plead guilty to a charge for which there is
                                             3


       Here, Edgren does not assert he would have insisted on going to trial if he

had been properly advised by counsel. But even if he made such an assertion,

we   would     preserve    his   claims    of    ineffective   assistance   for   possible

postconviction-relief proceedings. As our supreme court recognized, “Under the

‘reasonable probability’ standard, it is abundantly clear that most claims of

ineffective assistance of counsel in the context of a guilty plea will require a

record more substantial than the one now before us.”               State v. Bearse, 748
N.W.2d 211, 219 (Iowa 2008) (quoting State v. Straw, 709 N.W.2d 128, 138

(Iowa 2006)). “[O]nly [in] rare cases will the defendant be able to muster enough

evidence to prove prejudice without a postconviction relief hearing” because the

record from the district court proceedings is generally “devoid of evidence

indicating [the defendant] would not have pleaded guilty, but would have insisted

on going to trial.” Id.

       Thus, we preserve Edgren’s claims of ineffective assistance for

postconviction-relief proceedings. See id.; see also State v Harris, 919 N.W.2d
753, 754 (Iowa 2018) (“If the development of the ineffective-assistance claim in

the appellate brief was insufficient to allow its consideration, the court of appeals

should not consider the claim, but it should not outright reject it.”).

       AFFIRMED.



not a factual basis. See State v. Gines, 844 N.W.2d 437, 441 (Iowa 2014) (providing
that when a defendant claims ineffective assistance based on lack of factual basis, “the
only inquiry is whether the record shows a factual basis for the guilty plea” because
“[p]rejudice is inherent” when “trial counsel allows the defendant to plead guilty” “[w]here
a factual basis for a charge does not exist”). Still, we do not consider Edgren’s claim on
direct appeal, as his “random mention of [the] issue, without elaboration or supportive
authority, is insufficient to raise the issue for our consideration.” Soo Line R.R. Co. v.
Iowa Dep’t of Transp., 521 N.W.2d 685, 691 (Iowa 1994).